DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0001], the Examiner suggests updating the status of  pending applications to include corresponding patent numbers;
in paragraph [0003], line 1, “3rdGeneration” should be “3rd Generation”;
in paragraph [0008], “UEin” should be “UE in”;
in paragraph [0016], line 2, “processor(shared” should be “processor (shared”;
in paragraph [0017], line 7, “eNB102” should be “eNB 102”;
in paragraph [0018], line 1, “2schematically” should be “2 schematically” and “eNB102” should be “eNB 102”;
in paragraph [0018], line 3, “204,communication” should be “204, communication”;
in paragraph [0018], line 6, “eNB200” should be “eNB 200”;
in paragraph [0021], line 4, “40 antenna elements” should be “64 antenna elements” since 2MN = 2 x 8 x 4 = 64 (see also paragraph [0022], line 6);
in paragraph [0031], line 1, “506may” should be “506 may”;
in paragraph [0041], line 6, “Lrepresent” should be “L represent”; and
in paragraph [0045], “i3may” on lines 2 and 4 should be “i3 may.”
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities
a.	in claim 26, line 4, “a” should be inserted before “channel state”; 
b.	in claim 33, line 5, “a” should be inserted before “channel state”; and
c.	in claim 40, line 4, “a” should be inserted before “channel state.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 26 and 33, the specification, at the time the application was filed, does not describe receiving “[a] channel state information reference signal (CSI-RS) corresponding to a plurality of channels associated with an antenna array” (see claim 26, lines 4-6 and claim 33, lines 5-7, respectively) and measuring, based at least on the CSI-RS, channel state information corresponding to the plurality of channels associated with the antenna array (see claim 26, lines 7-8 and claim 33, lines 8-9). For example, paragraph [0017] describes transmitting a reference signal from each antenna to obtain channel state information regarding each channel associated with each antenna element of the antenna array (i.e. each reference signal corresponds to the channel of one antenna element of the antenna array). However, the specification, at the time the application was filed, does not describe using one channel information plurality of channels associated with an antenna array to measure channel state information corresponding to the plurality of channels.
Similarly, with regard to claim 40, the specification, at the time the application was filed, does not describe sending “[a] channel state information reference signal (CSI-RS) corresponding to a plurality of channels associated with an antenna array” (see lines 3-4) and channel state information corresponding to the plurality of channels associated with the antenna array (see lines 12-13). For example, paragraph [0017] describes transmitting a reference signal from each antenna to obtain channel state information regarding each channel associated with each antenna element of the antenna array (i.e. each reference signal corresponds to the channel of one antenna element of the antenna array). However, the specification, at the time the application was filed, does not describe using one channel information reference signal that corresponds to a plurality of channels associated with an antenna array to measure channel state information corresponding to the plurality of channels.
With regard to claims 26, 33 and 40, the specification, at the time the application was filed, also does not describe “measuring, based at least on the CSI-RS, channel state information (CSI)” (emphasis added) (see claim 26, lines 7-8; claim 33, lines 8-10; and claim 40, lines 11-13). The specification, at the time the application was filed, describes measuring CSI based on the CSI-RS but the respective claims encompasses an embodiment that measures CSI based on additional
With regard to claims 26 and 33, the specification, at the time the application was filed, also does not describe “selecting, based at least on measuring the CSI, a precoding matrix” (emphasis added) (see claim 26, lines 9-11 and claim 33, lines 10-11). The specification, at the time the application was filed, describes selecting a precoding matrix based on measuring the CSI but the respective claims encompass an embodiment that selects a precoding matrix based on additional steps/signals/parameters (see “at least”). Selecting a precoding matrix based on steps/signals/parameters in addition to measuring the CSI is not described in the specification, at the time the application was filed.
With regard to claims 26, 33 and 40, the specification, at the time the application was filed, also does not describe transmission from the base station using “one or more antenna elements of the antenna array of the base station” (see claim 26, lines 11-12; claim 33, lines 12-13; and claim 40, lines 19-20). Each of the respective claims encompasses an embodiment wherein the base station uses less than all of the antenna elements of the antenna array (see “one or more antenna elements”). However, the specification, at the time the application was filed, does not describe this embodiment.
With regard to claim 33, the specification, at the time the application was filed, does not describe a processor comprising circuitry to execute instructions (see lines 1-3). Paragraph [0057] describes the circuitry as including (i.e. comprising) the processors.
With regard to claim 40, the specification, at the time the application was filed, does not describe determining “based, at least on the information about the precoding additional information/parameters (see “at least”). The specification, at the time the application filed, does not mention or describe other parameters in addition to the information in the feedback report that are used in determining a codeword from the codebook.
With regard to claim 40, the specification, at the time application was filed, also does not describe precoding data “based at least on the determined codeword” (see line 18). The claim encompasses an embodiment wherein the base station precodes the data based on the determined codeword and on additional information/parameters (see “at least”). The specification, at the time the application filed, does not mention or describe using other information/parameters with the determined codeword to precode the data.
With regard to claims 28, 35 and 42, the specification, at the time the application was filed, does not describe a precoding matrix based “at least on a first index of the first matrix, a second index of the second matrix, and a third index of the third matrix” (emphasis added). Each of the respective claims encompasses an embodiment with a precoding matrix based on more than three indices corresponding to three matrices, respectively (see “at least”). However, the specification, at the time the application was filed, does not describe a precoding matrix that is based on more than three indices corresponding to three matrices, respectively.
With regard to claims 29, 36 and 43, the specification, at the time the application was filed, does not describe the information about the selected precoding matrix in the at least a selected first index of the first matrix, a selected second index of the second matrix, and a selected third index of the third matrix” (emphasis added). Each of the respective claims encompasses an embodiment with the information about the selected precoding matrix including more than three selected indices corresponding to the three matrices, respectively (see “at least”). However, the specification, at the time the application was filed, does not describe the information about the selected precoding matrix as including more than three selected indices corresponding to the three matrices, respectively.
With regard to claim 31 and 38, the specification, at the time the application was filed, does not describe using the selected precoding matrix in relation to beamforming using at least a subset of the plurality of antenna elements of an antenna array of the base station. For example, the detailed description does not describe the base station as using some of the antenna elements with the selected precoding matrix.
With regard to claims 32, 39 and 45, the specification, at the time the application was filed, does not describe selecting the precoding matrix to achieve a target throughput in sufficient detail so that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention. (See MPEP 2163.I.A) Paragraphs [0017], [0018], [031] and [0045] mention selecting a codeword or precoding matrix that “may achieve a desired throughput” but the detailed description does not describe how
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 33, a “processor comprising circuitry to execute one or more instructions” renders the claim indefinite since a “processor” is not generally known in the art as comprising “circuitry.” Furthermore, it is generally known in the art that a “processor,” not circuitry, executes instructions. The claim is incongruent with the detailed description (e.g. paragraph [0056]) that consistent with what is generally known in the art.
Claim 40 is directed to an apparatus (i.e. a base station) but does not recite any structural limitations/elements comprising the apparatus. Therefore, the scope (i.e. the metes and bounds) of the invention is unclear.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Krishnamurthy et al. (US Publication No. 2014/0177744 A1 cited in the IDS filed November 30, 2020).
With regard to claims 40 and 45, Krishnamurthy et al. discloses the claimed invention including:
a.	sending, to a user equipment, channel state information reference signal corresponding to a plurality of channels (see FIG. 3; and paragraphs [0031] and [0038]);
b.	receiving, from the UE, a feedback report that includes information about a precoding matrix from a codebook that includes a plurality of codewords indicated by a corresponding plurality of precoding matrices wherein the feedback report includes at least one of a rank indicator or a channel quality indicator (see FIG. 8 and paragraphs [106], [0137]-[0139] and [0144]);

d.	precoding data for transmission based on the determined codeword (see paragraph [0007];
e.	transmitting the precoded data to the UE (see paragraph [0007]).
Since the “wherein” clauses in claim 40 lines 11-13  and claim 45 are directed to processing by the user terminal that does not limit the structure or functionality of the base station, the “wherein” clauses are not material to patentability and have not been given patentable weight. (See MPEP 2111.04)
With regard to claim 41, Krishnamurthy discloses the claimed invention including a multi-dimensional codebook wherein a codeword is based on a based on a plurality of matrices. (See W1, W2 and W3 in paragraphs [0097] and [0138]-[0139])
With regard to claim 42, Krishnamurthy et al. discloses the claimed invention including the plurality of matrices including a first matrix (W1), a second matrix (W2),and a third matrix (W3) wherein a precoding matrix corresponding to a codeword is based on a first index (i1) of the first matrix, a second index (i2) of the second matrix and a third index (i3) of the third matrix. (See paragraphs [0097], [0106], [0108] and [0138]-[0139])
With regard to claims 43, Krishnamurthy et al. discloses the claimed invention including information about the selected precoding matrix in the feedback report including information about a selected first index of the first matrix, a selected second index of the second matrix and a selected third index of the third matrix. (See paragraphs [0106]-[0110])
With regard to claim 44, Krishnamurthy et al. discloses the claimed invention including the feedback report including a periodic CS report. (See paragraph [0106])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 26-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. in view of Liu et al. (US Publication No. 2014/0314000 A1).
With regard to claims 26 and 33, Krishnamurthy et al. discloses the claimed invention including a processor (see paragraph [0146]) that performs the operations of:
a.	receiving, from a base station, channel state information corresponding to a plurality of channels associated with an antenna array of the base station (see FIGs. 3 and 8; and paragraphs [0031], [0038], [0094] and [0136]);
b.	selecting a precoding matrix from a codebook that includes a plurality of codewords (see FIG. 8 and paragraphs [0137]-[0139]);
c.	generating a feedback report that includes information about the selected precoding matrix and further includes at least one of a rank indicator or a channel quality indicator (see paragraphs [0106] and [0144]); and 
d.	transmitting the feedback report to the base station.
However, Krishnamurthy et al. does not disclose measuring channel state information and selecting the precoding matrix based on the measuring. Liu et al. teaches precoding matrix indicators based on measuring CSI-RS. (See paragraph [0044]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of determining channel estimates for the channel matrix in Krishnamurthy et al. (see paragraph [0038]) to yield predictable results.
With regard to claims 27 and 34, Krishnamurthy et al. in view of Liu et al. disclose the claimed invention including a multi-dimensional codebook wherein a codeword is based on a based on a plurality of matrices. (See Krishnamurthy et al., W1, W2 and W3 in paragraphs [0097] and [0138]-[0139])
With regard to claims 28 and 35, Krishnamurthy et al. in view of Liu et al. disclose the claimed invention including the plurality of matrices including a first matrix (W1), a second matrix (W2),and a third matrix (W3) wherein a precoding matrix corresponding to a codeword is based on a first index (i1) of the first matrix, a second index (i2) of the second matrix and a third index (i3) of the third matrix. (See Krishnamurthy et al., paragraphs [0097], [0106], [0108] and [0138]-[0139])
With regard to claims 29 and 36, Krishnamurthy et al. in view of Liu et al. disclose the claimed invention including information about the selected precoding matrix in the feedback report including information about a selected first index of the first matrix, a selected second index of the second matrix and a selected third index of the third matrix. (See Krishnamurthy et al., paragraphs [0106]-[0110])
With regard to claims 30 and 37, Krishnamurthy et al. in view of Liu et al. disclose the claimed invention including the feedback report including a periodic CS report. (See Krishnamurthy et al., paragraph [0106])
With regard to claims 31 and 38, Krishnamurthy et al. in view of Liu et al. disclose the claimed invention including using the selected precoding matrix for beamforming. (See Krishnamurthy et al., paragraph [0007])

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. in view of Liu et al. as applied to claims 26 and 33, respectively, above, and further in view of Kulal et al. (US Publication No. 2015/0257141 A1). Krishnamurthy et al. in view of Liu et al. disclose the claimed invention except for selecting the precoding matrix to achieve a target throughput of transmission. Kulal et al. teaches varying the selection of the precoding matrix to achieve high data throughput. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the precoding matrix based on achieving throughput as taught in Kulal et al. in the method/system of Krishnamurthy et al. in view of Liu et al. in order to optimize communication between the base station and user equipment. 

Conclusion
Please note that although portions of the references were cited with respect to the claim limitations, other sections of the references may also read on the claim limitations. Therefore, the references should be considered in their entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BETSY DEPPE/Primary Examiner, Art Unit 2633